               Case 2:18-cr-00166-TLN Document 44 Filed 05/12/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0166 TLN
11
                                   Plaintiff,            UNITED STATES’ APPLICATION FOR
12                                                       TEMPORARY STAY OF RELEASE ORDER
                            v.                           THROUGH HEARING ON MOTION TO REVOKE
13                                                       RELEASE ORDER AND [PROPOSED] ORDER
     EDUARDO CARTAGENA,
14                                                       COURT: Hon. Allison Claire
                                  Defendants.
15

16

17          The United States of America, through Assistant U.S. Attorney Christina McCall, requests that

18 the Court enter an order temporarily staying the release order issued by United States Magistrate Judge

19 Allison Claire on May 7, 2020. ECF No. 38. Earlier today, the United States filed a Motion for

20 Revocation of Magistrate Judge’s Order Authorizing Release (ECF No. 42). Accordingly, the United

21 States respectfully requests that this Court enter an order temporarily staying the release order until

22 United States District Judge Troy L. Nunley decides the Motion for Revocation, and ensure that the

23 defendant remains in custody until further order of this Court.

24

25

26

27

28


       APPLICATION FOR STAY OF RELEASE ORDER             1
       THROUGH DECISION ON MOTION TO REVOKE
               Case 2:18-cr-00166-TLN Document 44 Filed 05/12/20 Page 2 of 2

 1
      Dated: May 12, 2020                                     McGREGOR W. SCOTT
 2                                                            United States Attorney

 3
                                                        By: /s/ CHRISTINA McCALL
 4                                                          CHRISTINA McCALL
                                                            Assistant United States Attorney
 5

 6

 7

 8

 9                                             [PROPOSED] ORDER

10           The Court, having received and considered the United States’ Application for Temporary Stay of

11 Release Order, GRANTS the requested stay, and STAYS the order releasing defendant Eduardo Cartagena,

12 until further order of the Court, so that United States District Judge Troy L. Nunley may rule on the

13 government’s Motion for Revocation of Magistrate Judge’s Order Authorizing Release.

14 DATED: May 12, 2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       APPLICATION FOR STAY OF RELEASE ORDER              2
       THROUGH DECISION ON MOTION TO REVOKE
